Citation Nr: 0829783	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied service connection for 
bilateral hearing loss. 


FINDINGS OF FACT

1.  The veteran's hearing was within normal limits at the 
time of his enlistment into and separation from active 
military service, and the record contains no evidence of 
hearing impairment for many years thereafter.

2.  The veteran did not notice hearing loss until 
approximately 10 years after leaving active duty, and 
competent probative evidence instructs that the veteran's 
hearing loss was not incurred during active military service.


CONCLUSION OF LAW

A hearing loss disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss, which he attributes to noise exposure during service 
while assigned to a tank motor pool; Special Forces located 
close to a runway; and while firing small arms on ranges.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303,  3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Report of the July 1966 examination for entry on active duty 
did not include a diagnosis of hearing loss.  

Report of the February 1970 separation examination includes 
the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
10
/
20
Left 
ear
15
10
20
/
20

In January 2005 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  The examiner reports 
that the claims file was reviewed pursuant to this 
examination.  According to the examiner, service treatment 
records (STRs) show normal hearing while the veteran was in 
ROTC in 1965; at entrance into active duty in 1966; and at 
discharge from service in February 1970.  

During the examination, the veteran reported that he was 
exposed to high levels of artillery noise in Germany and 
runway noise exposure in the Japan.  He reported that he wore 
hearing protection when shooting small weapons as a marksman, 
but he did not state whether he wore protection during his 
time in Japan.  He also reported exposure to noise in his 
civilian life, and said that he would hunt and use saws in 
construction occasionally.  

Audiology testing during the January 2005 examination yielded 
the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
10
10
45
55
Left 
ear
10
55
60
60
65

Speech recognition score for the right ear was 100.  
Diagnosis for this ear showed "normal hearing" from 250 
Hertz; sensorineural hearing loss at 3000 Hertz; and moderate 
to severe loss at 4000 Hertz.  Speech recognition score for 
the left ear was 88.  Diagnosis was of "normal hearing" 
sensitivity at 500 Hertz and moderate to severe sensorineural 
hearing loss from 1000 Hertz to 8000 Hertz with the exception 
of severe loss at 6000 Hertz.

According to the examiner, the veteran had normal hearing at 
discharge with audiometric tests and he was not aware of 
hearing loss until 10 years after discharge. The examiner 
opined that any loss "is not due to the service."  The 
record contains no competent probative evidence to the 
contrary.

In sum, testing confirms that the veteran has a current 
hearing loss disorder, but the record contains no competent 
probative evidence that links this disorder to active 
military service.  Moreover, the VA examiner stated in the 
medical opinion that the veteran's hearing was normal at the 
time of the veteran's entrance into and discharge from active 
military service.  The record contains competent medical 
evidence that the veteran's hearing loss is not related to 
active military service, and there is no competent probative 
evidence to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (While the veteran is competent to testify as 
to his in-service experiences and symptoms, where, as here, 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion); see also 38 C.F.R. § 3.159(a)(2).  
While the veteran has argued that there was a deterioration 
of hearing acuity in service that should be compensated, the 
competent and probative medical opinion, which stated that 
his hearing was normal throughout service, outweighs the 
veteran's lay testimony.  Based on evidence of hearing within 
normal limits at the time of the veteran's separation from 
his tour of active military service, and in view of competent 
probative evidence which indicates that the veteran's current 
bilateral hearing loss is not related to service, service 
connection for  hearing loss must be denied.  38 C.F.R. 
§3.303.

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable since the 
highly probative evidence against the veteran's claim 
outweighs the veteran's lay assertion of a nexus to service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in November 2004 apprised the 
veteran of the information and evidence necessary to 
establish his claim for service connection for hearing loss.  
He was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was 
also informed of how VA establishes disability ratings and 
effective dates in a letter dated in March 2006.  
Dingess/Hartman, 19 Vet. App. 473.  Although the March 2006 
letter was issued after the rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the veteran.  The Board thus finds that the 
veteran was provided adequate notice in accordance with 38 
U.S.C.A §§ 5103, 5103A with regard to his claims for service 
connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the veteran has been accorded a C&P 
examination with regard to his claim for service connection 
for hearing loss; the report of which is of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


